DETAILED ACTION
Claims 1–4, 6 – 10 and 12 – 22 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitation with the specific added limitation as recited in independent claims and subsequent dependent claims. The prior art of record fails to teach or suggest the limitations below in combination with the remaining claim limitations. 
“building a global linked structure that includes correspondences between, and links together, dataset metadata structures that characterize one or more datasets, analytics metadata structures that characterize one or more analytics, and location metadata structures that characterize a plurality of physical computing locations of a distributed computing network and include information defining resources of the plurality of physical computing locations, the global linked structure encoding compatibility between respective datasets, analytics, and locations, including a condition that matches types of data, analytics, and resource constraints of physical location;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 11, 2021

/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154